      Case 19-35298 Document 51-3 Filed in TXSB on 12/03/19 Page 1 of 3



Harris County                Prestige Heating and Air       Texas Comptroller of
Linebarger Goggan Blair &    Conditioning, LLC              Public Accounts
Sampson LLP                  23645 West Hardy Rd            E. Stuart Phillips
C/O John P. Dillman          Spring, TX 77373-5713          P.O. Box 12548
PO Box 3064                                                 Austin, TX 78711-2548
Houston, TX 77253-3064

United States Bankruptcy     Aces A/C Supply, Inc.          Allegiance Bank
Court                        5801 South Loop East           2222 North Durham
PO Box 61010                 Houston, TX 77033-1605         Houston, TX 77008-1714
Houston, TX 77208-1010

Amegy Bank of Texas          Capital One Bank (USA), N.A.   Chrysler Capital
1801 Main Street             by American InfoSource as      PO Box 961275
Houston, TX 77002-8120       agent                          Fort Worth, TX 76161-
                             PO Box 71083                   0275
                             Charlotte, NC 28272-1083

Coburn Supply Company        Coburn Supply Company, Inc     Comptroller of Public
Inc.                         350 Pine St. - Suite 850       Accounts
PO Box 99001                 Beaumont, TX 77701-2435        C/O Office of the Attorney
Denham Springs, LA                                          General
70727-9001                                                  Bankruptcy - Collections
                                                            Division MC-008
                                                            PO Box 12548
                                                            Austin TX 78711-2548

Corral Tran Singh, LLP       DistribAire, Inc.              East Shore Equities, LLC
1010 Lamar Street, Suite     5821 Beverly Hill St           5788 Merrick Rd, 2nd flr
1160                         Houston, TX 77057-6709         Massapequa Park NY
Houston, Texas 77002-1349                                   11758-6242

Funding Metrics LLC          Goodman Air Conditioning &     Harris County Tax
1 Evertrust Plaza Suite      Heating                        Assessor
1101                         19001 Kermier Road             P.O. Box 4662
Jersey City, NJ 07302-3088   Waller, TX 77484-8810          Houston, TX 77210-4662

Harris County et al.         Hunton Distribution            Insco
c/o John P. Dillman          16335 Central Green Blvd       14900 Hempstead Rd.,
Linebarger Goggan Blair &    Houston, TX 77032-5146         Suite 300
Sampson LLP                                                 Houston, TX 77040-4079
P.O. Box 3064
Houston, Tx 77253-3064




                                                                        EXHIBIT “1”
      Case 19-35298 Document 51-3 Filed in TXSB on 12/03/19 Page 2 of 3



Internal Revenue Service     Internal Revenue Service         Klein Independent School
P.O. Box 7317                P.O. Box 7346                    District
Philadelphia, PA 19101-      Philadelphia, PA 19101-7346      7200 Spring Cypress Road
7317                                                          Spring, TX 77379-3215

Lashley & Associates Inc     Lendini                          Lennox Industries Inc.
3215 Claymoore Park Dr       884 Town Center Drive            Totz Ellison & Totz, PC
Houston, TX 77043-1191       Langhorne, PA 19047-1748         2211 Norfolk, #510
                                                              Houston, TX 77098-4048

Linebarger Goggan Blair      Main Street Merchant Services    Main Street Merchant
&Sampson LLP                 Inc.                             Services Inc.
P.O. Box 3064                360 Motor Parkway, #200B         Zachter PLLCC
Houston, TX 77253-3064       Hauppauge, NY 11788-5186         2 University Plaza, Suite
                                                              205
                                                              Hackensack, NJ 07601-
                                                              6211

Mirador River Oaks 9 LP     Morrison Supply Company           On Deck Capital, Inc.
c/o Graves Law PLLC         100 East 15th Street, Suite 200   c/o Christine Levi
6711 Stella Link Road, #302 Fort Worth, TX 76102-6567         101 West Colfax Ave., 10th
West University Place, TX                                     Floor
77005-4342                                                    Denver, CO 80202-5167

OnDeck                       Santander Consumer USA Inc.      Santander Consumer USA
1400 Broadway                ,an Illinois corporation         Inc.
New York, NY 10018-5300      d/b/a Chrysler Capital           P.O. Box 560284
                             PO Box 961275                    Dallas, TX 75356-0284
                             Fort Worth, TX 76161-0275

Santander Consumer USA,      State of Texas                   Sunbelt Rentals
Inc.                         P.O. Box 12079                   1275 W. Mound Street
d/b/a Chrysler Capital       Austin, TX 78711-2079            Columbus, OH 43223-2213
P.O. Box 961275
Fort Worth, TX 76161-0275

Sunbelt Rentals              TEXAS WORKFORCE                  Texas Duct Systems,
3805 Lamar St                COMMISSION                       L.L.C.
Houston, TX 77023-1609       REGULATORY INTEGRITY             8001 Kempwood Dr
                             DIVISION - SAU                   Houston, TX 77055-1027
                             101 EAST 15TH STREET,
                             ROOM 556
                             AUSTIN, TX 78778-0001




                                                                           EXHIBIT “1”
      Case 19-35298 Document 51-3 Filed in TXSB on 12/03/19 Page 3 of 3



Transtar AC Supply           US Trustee                 Walsh & Albert Co
3535 S Main St.              Office of the US Trustee   19300 Oil Center Blvd
Stafford, Texas 77477-5405   515 Rusk Ave               Houston, TX 77073-3353
                             Ste 3516
                             Houston, TX 77002-2604

Susan Tran Adams
Corral Tran Singh LLP
1010 Lamar
Suite 1160
Houston, TX 77002-1349




                                                                   EXHIBIT “1”
